955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis Leon TAYLOR, Sr., Plaintiff-Appellant,v.C.E. SIMMONS;  Teresa Stewart;  Sergeant Hite;  Barry Beard;John B. Taylor;  Susan Ponton;  Scott Miller;  DougChaffin;  D.S. Massie;  W.P. Rogers;  C.D. Larsen;  James E.Briggs;  Lou Ann White;  Commonwealth of Virginia;  SusanBratton;  E.C. Morris;  Edward W. Murray;  B. Nipson;  A.W.Woolfrey;  Fred Settle, Defendants-Appellees.
No. 91-7360.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 18, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   B. Waugh Crigler, Magistrate Judge.  (CA-90-683-R)
Curtis Leon Taylor, Sr., appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Curtis Leon Taylor claimed in this 42 U.S.C. § 1983 (1988) action that a prison guard used excessive force against him.   The case was tried to a jury, which returned a verdict in Taylor's favor and awarded Taylor compensatory damages of $1.00 and no punitive damages.   On appeal, Taylor challenges the jury's verdict.   Our review of the record reveals that the jury was properly instructed on damages and that this appeal is without merit.   The entry of judgment in accordance with the verdict is accordingly affirmed.   See Smith v. Wade, 461 U.S. 30 (1983).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.